Case:19-12059-MER Doc#:34 Filed:07/09/19        Entered:07/09/19 16:27:48 Page1 of 2



                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF COLORADO
                       The Honorable Michael E. Romero


    In re:
                                           Case No. 19-12059 MER
    CHARLOTTE MARIE MYRTLE
                                           Chapter 7
        Debtor.

                                        ORDER

      THIS MATTER comes before the Court on the Motion for Relief from the
Automatic Stay1 filed by King of Freight, LLC (“KOF”) and the Debtor
Charlotte Myrtle’s (“Debtor’s”) objections thereto.

       Debtor commenced this bankruptcy case on January 21, 2019
(“Petition Date”). Previously, on April 23, 2018, the Eighteenth Judicial
District Court for Sedgwick County, Kansas (“Kansas Court”) entered
judgment against Debtor in favor of KOF for $253,747 plus attorneys’ fees.
The Kansas Court also entered a permanent injunction barring Debtor from
further violating her pre-petition non-compete agreement with KOF
(“Injunction”).

       For the reasons stated on the record at the final evidentiary hearing on
the Stay Relief Motion held on June 6, 2019, the Court GRANTS the Stay
Relief Motion as follows:

     1.   The automatic stay is modified to allow KOF to proceed with
Sedgwick County, Kansas Case No. 2017-CV-002688-CE solely to determine
whether Debtor violated or is violating the Injunction and to liquidate any
monetary damages or sanctions incurred as a result.

       2.    If the Kansas Court awards damages against Debtor for violating
the Injunction, this Court respectfully requests the Kansas Court separately
liquidate the amount of damages accrued within three distinct time periods:
1) damages accruing prior to entry of the Injunction; 2) damages accruing
after the Injunction but before the Petition Date; and 3) damages accruing
after the Petition Date. This will enable this Court to efficiently administer
the resulting claims in a dischargeability action presently before this Court.



1
    ECF No. 9 (“Stay Relief Motion”).
Case:19-12059-MER Doc#:34 Filed:07/09/19     Entered:07/09/19 16:27:48 Page2 of 2



      3.    Nothing in this Order modifies the automatic stay for any
purpose not expressly specified herein. For the avoidance of doubt, and
without limiting the foregoing, the automatic stay remains in effect as to any
action to collect damages or sanctions from Debtor for violations of her
agreements with KOF or for violations of the Injunction, whether accruing
before or after the Debtor’s bankruptcy filing. This prohibition includes,
without limitation, applications for writs of execution or garnishment and
imposition of liens.

      SO ORDERED.

 Dated July 9, 2019                       BY THE COURT:


                                          _________________________
                                          Michael E. Romero, Chief Judge
                                          United States Bankruptcy Court




                                      2
